Citation Nr: 1606045	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Pension Management Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to nonservice-connected burial benefits.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1956 to January 1959.  He died in October 2011.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2015.  This matter was originally on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA), Pension Management Center in Philadelphia, Pennsylvania.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks burial benefits.  

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.  As this claim was pending at the time of the regulation change, the Board is required to analyze the claim under both the old and the new regulations. 

The appellant does not contend, and the evidence does not demonstrate, that the Veteran's death was related to his active service.  Thus, only the nonservice-connected burial benefits regulations are for potential application, and service-connected burial benefits are not warranted. 

In the case of a nonservice-connected death, the former regulation provides that entitlement to burial benefits is based upon the following conditions:  (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the his death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a) (West 2014); 38 C.F.R. § 3.1600(b) (2015).  Burial benefits may also be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c) (2015).  Finally, if a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2015).

The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705.  That regulation provides that a burial allowance is payable for a veteran who, on the date of his death:  (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  As with the old regulation, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706. 

Some of the facts of this case are not in dispute.  Prior to his death, there is no evidence that the Veteran was receiving disability or pension benefits from VA, and there is no evidence that the Veteran had a claim pending at the time of his death.  Instead, the appellant contends that VA placed the Veteran in Silver Stream Health & Rehabilitation Center, where he died.   

The Veteran died in October 2011.  His death certificate reflects that he died at a private hospital in North Carolina.  His body was transferred to a private funeral home, and he was later interred at Calvary Memorial Cemetery.

In September 2015, the Board remanded the matter for additional development to include requesting authorization from the appellant to obtain billing and treatment records from Silver Stream Health & Rehabilitation Center and obtaining VA treatment records since October 2010 including any information relating to transferring the Veteran to Silver Stream Health & Rehabilitation Center. 

A Report of General Information indicates that an official employed by Silver Stream Health and Rehabilitation Center was contacted by telephone in October 2015 by a VA official who was informed that their facility has never had a VA contract so they would not have had any patient there under a VA contract. However, it does not appear that the AOJ requested authorization to obtain billing and treatment records from Silver Stream Health & Rehabilitation Center or obtained VA treatment records or records concerning the transfer.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  Further development is needed in light of the Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  Any records VA treatment from October 2010, including any information related to transferring the Veteran to Silver Stream Health & Rehabilitation Center, Wilmington, North Carolina, should be obtained and associated with the file.  This should include contact with the VA facility that reportedly made the transfer to obtain any administrative records concerning the transfer.  If such records are unavailable, the file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).
 
2.  The appellant should be requested to provide authorization and consent to release billing and treatment records from Silver Stream Health & Rehabilitation Center, Wilmington, North Carolina, as well as any information related to transferring the Veteran from a VA facility.  These records should then be obtained and associated with the file.  The appellant should be advised that she may also submit any evidence or further argument relative to the claim at issue.  If such records are unavailable, the claims file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).
 
3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




